Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


    Wood Mountain Fish, LLC, on behalf of               Case No. 1:19-cv-22128-RS
    itself and all others similarly situated,


                                  Plaintiff,            DECLARATION OF ADAM J.
                                                        ZAPALA IN SUPPORT OF THE
           v.                                           COMMERCIAL AND
                                                        INSTITUTIONAL INDIRECT
    Mowi ASA (f/k/a Marine Harvest ASA),                PURCHASER PLAINITIFFS’ MOTION
                                                        TO MODIFY RULE 23(G) ORDER
    Marine Harvest USA, LLC, Marine Harvest             AND APPOINT COTCHETT, PITRE &
    Canada, Inc., Ducktrap River of Maine LLC,          MCCARTHY; CUNEO GILBERT &
    Grieg Seafood ASA, Grieg Seafood BC Ltd.,           LADUCA, LLP; AND GUSTAFSON
    Ocean Quality AS, Ocean Quality North               GLUEK PLLC INTERIM LEAD
    America Inc., Ocean Quality USA Inc., Ocean         COUNSEL
    Quality Premium Brands, Inc., SalMar ASA,
    Leroy Seafood Group ASA, Leroy Seafood
    USA Inc., and Scottish Sea Farms Ltd,

                                  Defendant.

    This Filing Relates to Consolidated Case:

    Prime Steakhouse v. MOWI ASA, et al,
    1:20-cv-21463-RS

    This Filing Relates to Consolidated Case:

    Portland Hunt-Alpine Club v. MOWI ASA, et al,
    1:20-cv-21509-RS


   I, Adam J. Zapala, declare as follows:

          1.      I am an attorney duly licensed to practice law before the state courts of California

   and many United States District Courts around the country. I have filed, and the Court has

   granted, a Certification for Admission Pro Hac Vice in this action in this Court. Case No. 1:19-

   cv-22128-RS, ECF No. 104. I am a Partner at the law firm of Cotchett, Pitre & McCarthy, LLP

   (“CPM”) and am an attorney of record for Plaintiffs Prime Steakhouse and Portland Hunt-Alpine

   Club, LLC.
                                                    1
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 2 of 13



          2.       I have personal knowledge of the matters stated herein and, if called upon, I could

   and would competently testify thereto. I make this declaration pursuant to 28 U.S.C. §1746.

          3.       I submit this declaration in support of the Commercial and Institutional Indirect

   Purchaser Plaintiffs’ Motion to Modify the Court’s Rule 23(g) Order and Appoint Cotchett, Pitre

   & McCarthy, LLP, Cueno Gilbert & LaDuca, LLP, and Gustafson Gluek PLLC as Interim Lead

   Counsel.

          4.       A true and correct copy of CPM’s firm resume, which outlines in greater detail

   the capabilities of CPM and its attorneys, is attached hereto and incorporated herein by reference

   as Exhibit A.

   I.     CPM’S EXPERIENCE HANDLING ANTITRUST CLASS ACTION CASES AND
          OTHER HIGHLY COMPLEX ACTIONS

          5.       CPM has extensive experience in handling complex antitrust class actions and is

   one of the foremost firms engaged in indirect purchaser actions in the United States. I have

   played an important role in many of these cases and courts across the country have repeatedly

   appointed me, and CPM, to serve in leadership positions for these class actions.

          6.       For example, in the case In re Broiler Chicken Antitrust Litigation, Case No.

   1:16-cv-08637 (N.D. Ill.) (“Broilers”), CPM is co-lead counsel—along with Gustafson Gluek

   PLLC—and represents commercial and institutional indirect purchasers who allege chicken

   broiler suppliers engaged in a price-fixing conspiracy in the United States.

          7.       In In re Automotive Parts Antitrust Litigation, Case No. 2:12-md-02311-MOB-

   MKM (MDL 2311) (E.D. Mich.), CPM is co-lead counsel on behalf of end-payor plaintiffs and

   consumers against manufacturers of automotive parts for engaging in a decade-plus long

   conspiracy to raise the prices of automotive parts sold to auto makers like Honda, Toyota, and

   Nissan, among others. To date, CPM and its co-counsel have recovered more than $1.1 billion

                                                    2
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 3 of 13



   for the class and were recently presented with the American Antitrust Institute’s (“AAI”)

   prestigious award for litigation of the year in relation to their work on the Auto Parts litigation. I

   have been involved in this case since its inception.

           8.     In In re Capacitors Antitrust Litigation, Case No. 3:14-cv-03264-JD (N.D. Cal.)

   (“Capacitors”), CPM was appointed sole lead counsel and represents indirect purchasers of

   capacitors (film or electrolytic capacitors) against defendants, the leading manufacturers of

   capacitors sold in the United States, for engaging in a conspiracy to unlawfully inflate, fix, raise,

   maintain or artificially stabilize the prices of capacitors. I have been involved in this case since

   its inception. I have handled a variety of tasks in this case, including briefing numerous legal

   issues, all stages of discovery including extensive depositions, settlement discussions and

   negotiations, all stages of expert work in support of class certification, and class certification

   itself. CPM has recovered over $80 million on behalf of indirect purchasers in this ongoing

   litigation.

           9.     In In re Resistors Antirust Litigation, Case No. 5:15-cv-03820-JD (N.D. Cal.)

   (“Resistors”), the court appointed CPM sole lead counsel on behalf of a class of indirect

   purchaser plaintiffs of resistors from defendants who allegedly conspired to unlawfully inflate,

   fix, raise, maintain or artificially stabilize the prices. CPM has recovered $33.4 million on behalf

   of indirect purchasers. I have been involved extensively in all aspects of this case since its

   inception.

           10.    In In re Lithium Batteries Antitrust Litigation, Case No. 4:13-md-02424 (N.D.

   Cal.) (“Batteries”), CPM was appointed co-lead counsel on behalf of indirect purchasers alleging

   a price-fixing conspiracy in the lithium-ion rechargeable batteries industry. CPM was extensively

   involved in the review of millions of pages of documents, the production of Plaintiffs’



                                                     3
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 4 of 13



   documents, propounding and responding to discovery, and depositions. CPM, along with its

   court-appointed co-lead counsel, recovered $113.4 million on behalf of the class.

          11.     CPM was also appointed co-lead counsel in In re Methionine Antitrust Litigation,

   Case No. 00-1311 CRB (N.D. Cal.), an antitrust action against several methionine manufacturers

   involved in an alleged conspiracy to fix the prices of and allocate the markets for methionine.

   CPM ultimately helped this case settle for $107 million.

          12.     In addition to these indirect purchaser cases, CPM has served in a leadership

   capacity in many other complex antitrust actions as well. Some of the cases in which CPM

   currently serves or has served as lead or co-lead counsel are highlighted below.

          13.     In In re Dynamic Random Access Memory (DRAM II) Antitrust Litigation, Case

   No. 4:18-cv-03805 (N.D. Cal.) (“DRAM II”), the court appointed CPM as co-lead counsel on

   behalf of direct purchasers of dynamic random access memory (DRAM) who allege defendants

   conspired to fix prices at which DRAM was sold in the United States.

          14.     In the MDL class action case In re Static Random Access Memory (SRAM)

   Antitrust Litigation, Case No. 4:07-md-01819-CW (MDL No. 1819) (N.D. Cal.) (“SRAM”), the

   court appointed CPM as lead counsel for direct purchaser plaintiffs of Static Random Access

   Memory chips. CPM successfully secured $77 million on behalf of plaintiffs. Important legal

   rulings were reached on cutting edge issues such as standing of class representatives and the

   proper showing for class certification.

          15.     CPM was appointed co-lead counsel for Plaintiffs in the case In re Transpacific

   Air Passenger Transportation Antitrust Litigation, Case No. 3:07-cv-05634-CRB (N.D. Cal.)

   (“Transpacific”), a complex class action case involving allegations of price-fixing, in which

   defendants produced millions of pages of documents, and numerous depositions of various



                                                   4
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 5 of 13



   defendants were taken around the world. CPM helped successfully negotiate approximately $148

   million in settlements, and secured orders at the motion to dismiss and summary judgment stages

   rejecting various complex legal arguments including the filed-rate doctrine, the act of state

   doctrine, and sovereign compulsion. I have been extensively involved in all aspects of the case,

   including protracted briefing on various legal issues, all stages of the discovery process including

   extensive depositions, briefing and argument on summary judgment motions concerning the

   filed-rate doctrine, settlement discussions and negotiations, appeals, class certification, and trial

   preparation. District Court Judge Charles R. Breyer called CPM’s work in the case

   “exceptional.”

          16.       As co-lead counsel in the case In re International Air Transportation Surcharge

   Antitrust Litigation, Case No. M:06-md-01793-CRB (MDL No. 1793) (N.D. Cal.), an MDL

   class action challenging the price-fixing of air passenger tickets imposed by British Airways plc

   and Virgin Atlantic Airways, Ltd., CPM helped successfully secure settlements of over $200

   million. The Court recognized the expertise of CPM and its co-counsel in the case, with Judge

   Charles R. Breyer praising the firm for its efforts in achieving “an outstanding settlement in

   which a group of lawyers from two firms coordinated the work . . . and brought an enormous

   expertise and then experience in dealing with the case.” Judge Breyer stated that the firms’

   lawyers are “more than competent. They are outstanding.”

          17.       CPM served as one of the co-lead counsel firms in the case Precision Associates,

   Inc., et al. v. Panalpina World Transport (Holding) Ltd., Case No. 1:08-cv-00042-JG-VVP (E.D.

   N.Y.), which involved air shipping by freight forwarders throughout the world and which has led

   to approximately $410 million in settlements with defendants. CPM and its co-lead counsel—

   including Gustafson Gluek PLLC—commenced this case before any government indictments or



                                                     5
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 6 of 13



   guilty pleas or assistance from an Amnesty Applicant. CPM was instrumental in developing a

   consolidated class action complaint and defeating motions to dismiss. CPM, with co-lead

   counsel, reviewed millions of pages of documents, conducted numerous interviews of current

   and former employees of Settling Defendants, prepared for and took the depositions of several

   Defendants both domestically and internationally, and played a central role in negotiating many

   of the settlements. I was involved extensively in litigating this highly successful class action

   case. As in Transpacific, I was involved in briefing various legal issues, all stages of the

   discovery process including extensive depositions, and settlement discussions and negotiations.

   I conducted witness interviews and depositions all around the world, including in Singapore,

   London, and Brussels.

          18.     In the case In re Vehicle Carrier Service Antitrust Litigation, Case No. 13-cv-

   3306 (MDL No. 2471) (D. N.J.), CPM was appointed co-lead counsel on behalf of consumers

   against Defendants, who are providers of Vehicle Carrier Services globally and in the United

   States, for engaging in at least a five yearlong conspiracy to fix, raise, maintain and/or stabilize

   prices and allocate the market and customers in the United States for Vehicle Carrier Services. I

   have been involved in this case since its inception.

          19.     In the case In re Webkinz Antitrust Litigation, Case No. M:08-cv-01987-RS

   (MDL No. 1987) (N.D. Cal.). CPM was appointed lead counsel representing a class of persons or

   entities in the United States who ordered Webkinz from Ganz Inc. on the condition that they also

   order products from Ganz's "core line" of products. The complaint alleged that Ganz conditioned

   the purchase of its popular Webkinz plush line toy with a minimum $1,000 purchase of non-

   Webkinz "core" line products in violation of federal antitrust laws. On September 17, 2012, Hon.




                                                     6
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 7 of 13



   Richard Seeborg of the Northern District of California approved a class action settlement on

   behalf of a class of small business retailers against Ganz Inc.

          20.     In In re Domestic Airline Travel Antitrust Litigation, Case No. 15-1404 (CCK)

   (MDL No. 2656 (D. D.C.) (“Domestic Air”), CPM was appointed co-lead counsel on behalf of

   plaintiffs alleging American Airlines, Inc., Delta Airlines, Inc., Southwest Airlines Co., and

   United Airlines, Inc. fixed prices for air passenger transportation services within the United

   States, its territories, and the District of Columbia. Since 2017, I have had primary responsibility

   for this case and helped secure settlements of $60 million on behalf of the class.

   II.    CPM’S EXPERIENCE AS A COMMITTEE MEMBER IN ANTITRUST CLASS
          ACTION CASES OR OTHER MDL ACTIONS

          21.     In addition to the foregoing actions where CPM served as lead or co-lead counsel,

   CPM has also served on Executive Committees, Steering Committees, and as Committee Chair

   in a number of other litigations. Some of the cases in which CPM currently serves or has served

   as a committee member are highlighted below.

          22.     In the MDL case In re Generic Pharmaceuticals Pricing Antitrust Litigation,

   MDL No. 2724 (E.D. Pa.) (“Generic Drugs”), I have been appointed to the Plaintiffs’ Steering

   Committee and represent indirect purchasers of generic drugs seeking to recoup overcharges

   stemming from a vast alleged price-fixing conspiracy.

          23.     In the case In re Dynamic Random Access Memory (DRAM) Antitrust Litigation,

   Case No. M:02-cv-1486-PJH (MDL No. 1486) (N.D. Cal.) (“DRAM I”) CPM served as chair of

   the Discovery Committee for this multidistrict litigation arising from the price-fixing of DRAM,

   a form of computer memory. Shortly before the scheduled trial, class counsel reached

   settlements with the last remaining defendants, bringing the total value of the class settlements to

   over $325 million.

                                                    7
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 8 of 13



          24.     In the MDL class action case In re Cathode Ray Tubes (CRT) Antitrust Litigation,

   Case No. 07-cv-05944-SC (MDL No. 1917) (N.D. Cal.) (“CRT”), CPM was appointed to an

   Executive Committee position and represented a class of direct purchaser plaintiffs against

   manufacturers of cathode ray terminals whose prices were artificially raised, maintained or

   stabilized at a supra-competitive level by defendants and their co-conspirators.

          25.     In the class action case In re Optical Disk Drive (ODD) Antitrust Litigation, Case

   No. 3:10-md-02143-RS (MDL No. 2143) (N.D. Cal.) (“ODD”), CPM was appointed as a

   member of the Executive Committee for this multidistrict litigation alleging a conspiracy that

   manufacturers of optical disk drives ("ODD") fixed prices of ODD's sold directly to plaintiffs in

   the United States. Plaintiffs have reached settlements with all of the defendants for

   approximately $74,750,000.

          26.     In the case In re Parking Heaters Antitrust Litigation, Case No. 1:15-mc-00940-

   JG-JO (E.D. New York), CPM served as Liaison Counsel for indirect purchaser plaintiffs who

   purchased air and coolant parking heaters aftermarket for commercial vehicles from Defendants.

   III.   CPM’S ADDITIONAL QUALIFICATIONS FOR APPOINTMENT AS INTERIM
          CO-LEAD COUNSEL

          27.     In addition to CPM’s experience with complex indirect purchaser actions, CPM

   has developed extensive relationships with consultants and industry experts which will be helpful

   to this litigation. Further, CPM has a track record of respect and trust with many defendants’

   counsel. By building these relationships, CPM has laid a solid foundation for a working

   relationship with counsel for the defendants in this case. CPM’s willingness to engage in

   meaningful relationships with counsel will allow them to prosecute this litigation vigorously,

   efficiently, and in a manner consistent with best practices.




                                                    8
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 9 of 13



          28.     CPM’s reputation is one reason large institutional investors and public entities,

   such as the California State Teachers’ Retirement System and The Regents of the University of

   California, have selected CPM as counsel in some of their most important cases. 1 The National

   Law Journal has reported that the firm and its members are regarded by both plaintiff and

   defense attorneys as some of the foremost trial lawyers in the nation. CPM was named to the

   National Law Journal’s “Litigation Boutiques Hot List” in 2012 and the “Plaintiffs’ Hot List” in

   2011. The National Law Journal named CPM to its list of Elite Trial Lawyers. The Daily

   Journal, California’s leading legal publication, has named CPM one of the top law firms in

   Northern California.

          29.     CPM has also successfully tried a number class action cases. In 2011, CPM went

   to trial in one of the few class actions ever tried under the Private Securities Litigation Reform

   Act (PLSRA). The jury returned a verdict of $64.6 million on behalf of the class. In Massoyan v.

   HL Leasing, Inc.¸ Case No. 09-CECG 01839 (Fresno Cty. Super. Ct.) CPM tried a Ponzi scheme

   case to a jury verdict of $151.7 million. Additionally, CPM secured a ground-breaking $1.15

   billion judgment against the lead paint industry after a two-month trial in Santa Clara Superior

   Court. See People of the State of California v. Atlantic Richfield, et al. Santa Clara Sup. Ct, Case

   No. 1-00-CV-788657 (“Lead Paint”). The Lead Paint verdict was the result of 13-years of hard



   1
     See In re Worldcom, Inc. Securities Litig., 02 Civ. 3288 (DLC) (S.D.N.Y.): The Regents of the
   University of California v. Salomon Smith Barney, Inc., et al.; Regents of the Univ. of California
   v. Superior Court, 165 Cal.App.4th 672 (2008); California State Teachers’ Retirement System v.
   Qwest Communications; California State Teachers’ Retirement System v. AOL Time Warner; In
   re Libor-Based Financial Instruments Antitrust Litig., Case No. 11 MDL 2262 (NRB) (S.D. N.Y.)
   (representing the Counties of San Mateo and San Diego, the cities of Richmond and Riverside,
   East Bay Municipal Utility District, and other public entities); In re Municipal Derivatives
   Antitrust Litig., MDL No. 1950 (S.D. N.Y.) (representing Los Angeles and numerous public
   entities); People of the State of California v. Atlantic Richfield, et al. (“Lead Paint”), Case No. 1-
   00-CV-788657 (represented the People of the State of California alongside ten California cities
   and counties).
                                                     9
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 10 of 13



    fought litigation, including multiple trips to the California Court of Appeal and the Supreme

    Court of California, and stands as the only successful trial against the lead paint industry for

    creating a public nuisance threatening the health and well-being of children. See, e.g., County of

    Santa Clara et al. v. Atlantic Richfield, et al., 50 Cal.4th 35 (2010); County of Santa Clara et al.

    v. Atlantic Richfield, et al., 161 Cal.App.4th 1140 (2008); County of Santa Clara et al. v.

    AtlanticRichfield, et al., 137 Cal.App.4th 292 (2006).

                                             ADAM J. ZAPALA

           30.     As a Partner at CPM, I have extensive experience litigating highly complex

    antitrust and other actions before federal district courts across the country.

           31.     As noted, I have had primary responsibility for prosecuting the highly complex

    actions In re Capacitors Antitrust Litigation, Case No. 3:14-cv-03264-JD (N.D. Cal.), In re

    Resistors Antirust Litigation, Case No. 5:15-cv-03820-JD (N.D. Cal.), In re Transpacific Air

    Passenger Transportation Antitrust Litigation, Case No. 3:07-cv-05634-CRB (N.D. Cal.), In re

    Domestic Airline Travel Antitrust Litigation, Case No. 15-1404 (CCK) (MDL No. 2656 (D.

    D.C.), and Precision Associates, Inc., et al. v. Panalpina World Transport (Holding) Ltd., Case

    No. 1:08-cv-00042-JG-VVP (E.D. N.Y.). I have also had extensive involvement in the

    successful litigations In re Automotive Parts Antitrust Litigation, 2:12-md-02311 (E.D. Mich.),

    In re Cathode Ray Tubes (CRT) Antitrust Litigation, Case No. 07-cv-05944-SC (MDL No. 1917)

    (N.D. Cal.), and In re Optical Disk Drive (ODD) Antitrust Litigation, Case No. 3:10-md-02143-

    RS (MDL No. 2143) (N.D. Cal.). Additionally, I have served in a leadership role in a cutting

    edge MDL privacy case, In re Vizio Inc. Consumer Privacy Litigation, No. 16-md-02693-JLS

    (C.D. Cal.), recovering $17 million as well as attaining groundbreaking injunctive relief and

    significant business practice changes.



                                                     10
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 11 of 13



            32.     I have also worked on several of the same matters as Proposed Co-Lead Counsel

    Cuneo Gilbert & LaDuca, LLP, and Gustafson Gluek, and can attest to the outstanding work of

    these firms.

            33.     I will ensure that the current management structure continues and that CPM’s

    dedication of financial resources to the litigation continues.

            34.     Additionally, CPM will dedicate a team of experienced and knowledgeable

    attorneys to this matter. As explained in greater detail below, these individuals are accomplished

    antitrust attorneys who will utilize their expertise to represent the best interests of the class.

                                         JOSEPH W. COTCHETT

            35.     CPM Senior Partner Joseph W. Cotchett has been involved in a number of high

    profile and complex cases throughout his career and regularly lends his expertise to the CPM

    attorneys litigating such matters. Of particular relevance is Mr. Cotchett’s personal involvement

    in many antitrust cases, including DRAM I, No. M 02-1486; SRAM, No. M 07-1819; In re Flash

    Memory Antitrust Litigation, Case No. 4:07-cv-00086-SBA (N.D. Cal.) (“Flash”); CRT, No. 07-

    5944 SC; ODD, No. M 10-2143; Batteries, No. 4:13-md-02424 (N.D. Cal.), Capacitors, No.

    3:14-cv-03264 (N.D. Cal.), and Resistors, No. 3:15-cv-03820-JD (N.D. Cal.). Among Mr.

    Cotchett’s many honors was his selection as Antitrust Lawyer of the Year by the California State

    Bar in 2011.

            36.     As stated by The National Law Journal, Mr. Cotchett is considered by plaintiffs

    and defense attorneys alike to be one of the foremost trial lawyers in the country. He is the

    author of several books, including Federal Courtroom Evidence and California Courtroom

    Evidence. In over 50 years of practice, he has tried over 100 cases to verdict in jurisdictions

    across the country and settled hundreds more. As reported in the San Francisco/Los Angeles



                                                      11
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 12 of 13



    Daily Journal, he is “considered one of the best trial strategists in the state” and has built a career

    out of representing the underdog against powerful interests. He is known nationally as the lead

    trial lawyer for 23,000 plaintiffs in the Lincoln Savings & Loan Association/American

    Continental Corp. case in 1990 involving Charles Keating, his lawyers, accountants, and

    bankers. He won one of the then-largest jury verdicts in U.S. history at $3.3 billion. He obtained

    nearly $300 million in settlements from lawyers, accountants, and other professionals caught up

    in the scandal in the jury trial in Tucson, Arizona. Mr. Cotchett was the lead trial counsel in the

    Lead Paint case and tried the case with a team of attorneys.

           37.     CPM Senior Associate Tamarah P. Prevost has practiced in a wide range of civil

    litigation areas, including antitrust litigation, employment law, and consumer rights. Most

    pertinently, Ms. Prevost has served an indispensable role in several antitrust class actions in

    which CPM serves as interim lead or co-lead counsel, including: Broilers, Case No. 1:16-cv-

    08637 (N.D. Ill.); Batteries, No. 4:13-md-02424 (N.D. Cal.); Capacitors, Case No. 3:14-cv-

    03264 (N.D. Cal.); and Resistors, No. 3:15-cv-03820-JD (N.D. Cal.).

           38.     James Dallal is a Senior Associate at the firm and has worked for firms serving as

    lead class counsel on major national and international antitrust class action lawsuits for nearly a

    decade. He has extensive experience managing large cases and handling complex projects

    including organizing document review efforts; developing overall discovery strategy;

    coordinating expert discovery; preparing, defending, and taking depositions throughout the

    United States and internationally, including of Rule 30(b)(6) corporate designees, top-level

    executives, and expert economists; researching and drafting briefing on case-dispositive motions

    and class certification motions and briefs; drafting and negotiating settlement agreements; and

    developing a trial plan and preparing witnesses for presentation at trial. He played a major role as



                                                      12
Case 1:19-cv-22128-RS Document 127-3 Entered on FLSD Docket 05/21/2020 Page 13 of 13



    the primary associate for one of two lead class counsel firms in In re High-Tech Employees

    Antitrust Litigation, Case No. 11-cv-2509 (N.D. Cal.) and was the lead associate for sole lead

    class counsel in In re Capacitors Antitrust Litigation, Case No. 14-cv-3264 (N.D. Cal.). Both of

    these class actions were hard fought and lasted for several years, and each resulted in more than

    $400 million in settlements. He has been named to the Super Lawyer California Rising Stars List

    every year since 2017.

           39.     CPM Associate Reid Gaa has experience working on antitrust and business fraud

    matters. Relevant to this action is his experience in: In re Automotive Parts Antitrust Litigation,

    Case No. 2:12-md-02311-MOB-MKM (MDL 2311) (E.D. Mich.); Capacitors, Case No. 3:14-

    cv-03264 (N.D. Cal.); and In re Generic Pharmaceuticals Pricing Antitrust Litigation, MDL No.

    2724 (E.D. Pa.).

           I declare under penalty of perjury under the laws of the United States of America that the

    foregoing is true and correct.

           Executed this 12th day of May 2020 in Burlingame, California.

                                                                  /s/Adam J. Zapala
                                                                   ADAM J. ZAPALA




                                                     13
